              Case 2:17-cv-01453-JCC Document 114 Filed 04/19/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   In the Matter of the Application of                    CASE NO. C17-1453-JCC
     LUFTHANSA TECHNICK AG, Petitioner, for
10
     an Order Pursuant to 28 U.S.C. § 1782 to Take          ORDER
11   Discovery, Pursuant to the Federal Rules of
     Civil Procedure, of Respondent PANASONIC
12   AVIONICS CORPORATION, for Use in
     Foreign Proceedings, with ASTRONICS
13   ADVANCED ELECTRONIC SYSTEMS as
     Intervenor.
14

15          This matter comes before the Court on Petitioner Lufthansa Technick AG’s motion to

16   compel production of Respondent Panasonic Avionics Corporation’s customer contracts (Dkt.

17   No. 103). Having thoroughly considered the briefing and the relevant record, the Court finds oral

18   argument unnecessary and DENIES the motion for the reasons explained herein.

19          The Court previously set forth the factual background of this case, which it will not

20   repeat here. (See Dkt. No. 39.) Consistent with Petitioner’s January 23, 2019 subpoena to

21   Panasonic, (Dkt. No. 54-5; see Dkt. No. 100 at 15), Petitioner seeks to compel production of:

22          All contracts between Panasonic and third parties except KID involving the
            purchase of 11OV in-seat power systems for installation on Airbus, Boeing,
23          Bombardier, or Embraer aircraft in the United Kingdom, France, Spain, Germany
            or Japan, or in the aircraft of any other aircraft manufacturer in those countries.
24
     (Dkt. No. 54-5 at 7.) Panasonic opposes Petitioner’s motion on the basis that the information
25
     sought is (a) neither relevant to the ongoing European proceedings nor proportional to the needs
26


     ORDER
     C17-1453-JCC
     PAGE - 1
              Case 2:17-cv-01453-JCC Document 114 Filed 04/19/21 Page 2 of 2




 1   of the case and (b) unreasonably cumulative. (Dkt. No. 106 at 7–12.) Panasonic further argues

 2   that Petitioner’s motion to compel is made in bad faith and is untimely. (Id.) The Court finds

 3   Panasonic’s first two argument persuasive and, therefore, need not consider its final two

 4   arguments.

 5          Petitioner has failed to establish the relevance of the information sought in light of the

 6   current status of the foreign proceedings. Nor has Petitioner demonstrated why the contracts

 7   sought are proportional to its needs in the case. Finally, Petitioner also has failed to establish why

 8   the request is not unreasonably cumulative in light of what has already been produced. This
 9   seems particularly true in light of Petitioner’s alleged concession, which the parties now dispute,
10   regarding narrowing the request. (See Dkt. No. 103 at 38–39.)
11          Accordingly, the Court DENIES Petitioner’s motion to compel (Dkt. No. 103). Petitioner
12   is ORDERED to show cause why this matter should not be terminated, other than for the limited
13   purpose of enforcing the Court’s Second Amended Protective Order (Dkt. No. 85).
14          Petitioner’s response to this Order to Show Cause must be filed within fourteen (14) days
15   and cannot exceed six (6) pages. Panasonic may file an objection to Petitioner’s response within
16   fourteen (14) days of Petitioner’s response, also not to exceed six (6) pages. If Panasonic chooses
17   to object, Petitioner may also file a reply to Panasonic’s objection. That reply must be filed
18   within seven (7) days of Panasonic’s objection and cannot exceed three (3) pages.

19

20          DATED this 19th day of April 2021.




                                                           A
21

22

23
                                                           John C. Coughenour
24                                                         UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C17-1453-JCC
     PAGE - 2
